Citation Nr: 0939216	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether effective dates for the removal of the Veteran's first 
wife, B. N., and the addition of his second wife, S. N., as 
dependents were properly assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from April 1948 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  Thereafter, the Winston-Salem 
RO assumed jurisdiction.  

The Veteran has raised the issue of waiver of overpayment on 
the debt created as a result of the assigned effective dates, 
to include whether the overpayment was properly created.  As 
this issue is not properly before the Board, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's first spouse, B. N., died in December 1997.  

2.  VA did not become aware of the death of B.N. until July 
2005. 

3.  It is not shown that the Veteran furnished proof of his 
July 2001 marriage to S. N. until July 11, 2005.  


CONCLUSIONS OF LAW

1.  The Veteran's dependent spouse, B. N., was properly removed 
from his compensation award effective January 1, 1998.  
38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.500 (2008).

2.  The criteria for an effective date prior to August 1, 2005, 
for additional benefits for S. N. as a dependent spouse are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.500, 3.501 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, the 
Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary to 
substantiate the claim, (2) the Secretary will seek to obtain, 
if any, and (3) the appellant is expected to provide, if any, 
and to request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In this case, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, the 
Board should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 5-
2004 (June 23, 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

The law provides for the rates of disability compensation, and 
for payment of additional compensation, for dependents of 
Veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 2002 & Supp. 2009).  In this 
case, the Veteran is 40 percent disabled. 

The effective date of a reduction of pension or compensation by 
reason of marriage, annulment or divorce on or after October 1, 
1982, or death of a dependent of a payee, shall be the last day 
of the month in which such marriage, annulment, divorce or 
death occurs.  38 U.S.C.A. § 5112(b)(2).  The effective date of 
payment of benefits for a dependent spouse is the date of 
marriage, if the claim is received within one year, otherwise, 
the date notice is received of the dependent's existence.  
38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.501(b).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors, which established entitlement to the 
benefit being paid, continue to exist.  The beneficiary will be 
advised at the time of the request that the certification must 
be furnished within 60 days from the date of the request and 
that failure to do so will result in the reduction or 
termination of benefits.  38 C.F.R. § 3.652(a) (2008).

On a VA Form 21-0538, Status of Dependents Questionnaire, dated 
July 23, 1997, the Veteran indicated that he was married to B. 
N.  He stated that they had been married on October [redacted], 1951.  

In the letter sent with the above form, it was noted that the 
compensation that the Veteran was receiving for his service-
connected disabilities included an additional amount for his 
spouse and/or children.  It indicated that the Veteran was 
responsible for reporting any changes in the number of 
dependents.  

In a letter dated July [redacted], 2005, the RO again noted that the 
compensation the Veteran was receiving for his service-
connected disabilities included an additional amount for his 
spouse and/or children.  It again stated that he was 
responsible for reporting any changes in the number of 
dependents.  The RO noted that to verify continued entitlement 
to these additional benefits, he had to complete and return the 
Status of Dependents Questionnaire form on the back of the 
letter.  

 In response to the letter, the Veteran filled out the form 
indicating that he was married to S. N. on July [redacted], 2001.  The 
Veteran dated the form on July 6, 2005, and it was received on 
July 11, 2005.  

In a Declaration of Status of Dependents form dated in August 
2005, the Veteran indicated that his first wife, B. N., had 
died on December [redacted], 1997.

On August 25, 2005, the RO removed the Veteran's previous 
spouse, B. N., from his compensation award, effective January 
1, 1998, and did not add S. N. until August 1, 2005.  

In his September 2005 notice of disagreement, the Veteran 
indicated that he disagreed with the decision that his 
disability entitlement should be decreased.  He noted that he 
did not understand why being married had anything to do with 
the disability amount that he received.  He further stated that 
if the RO was not increasing the amount until August 1, 2005, 
because it did not know he was married to S., then it should 
not decrease the disability amount for B. until August 1, 2005.  
The Veteran indicated that it did not appear that VA knew that 
B. had died until it had received his VA Form 21-686c.  He also 
indicated that he had informed DEERS that S. had become his 
wife on July [redacted], 2001, and that she had received her 
identification card in July of that year.  He noted that he was 
enclosing a copy of his license marriage to S. for proof that 
they were married on July [redacted], 2001.  

In a January 2006 letter, the Veteran indicated that the 
changes in his marital status were reported to DEERS and he 
felt that they should have reported this information to VA.  

In his July 2006 substantive appeal, the Veteran noted that he 
was not informed at his retirement from the military that he 
was required to notify VA if his spouse expired or if he 
remarried.  

As it relates to the death of his first wife, the Board 
acknowledges the Veteran's contentions, but finds his arguments 
without merit.  Although the Veteran states that he was unaware 
he was receiving additional benefits for his dependents, as 
noted above, the RO notified the Veteran in July 1997 and July 
2005, that the compensation he received for his service-
connected disabilities included an additional amount for his 
spouse.  More importantly, the Veteran's argument of reasonably 
expecting VA to have his updated information regarding his 
marital status because he submitted information to DEERS is 
legally insufficient to invalidate the effective date for the 
removal of a spouse.  There is no supporting documentation 
within the claims file from the Veteran informing VA of his 
dependent changes or record of communicating with VA personnel 
regarding his status change.

Also, as to his notice to DEERS, the Board notes that DEERS is 
a Department of Defense (DoD) computerized database of military 
sponsors, families and others worldwide who are entitled under 
the law to TRICARE benefits.  TRICARE is a major component of 
the Military Health System, which is an enterprise under DoD.  
The Board points out that DoD, is an executive department 
wholly separate from VA.  VA is not on constructive notice of 
information held by DoD concerning marital status.  It is the 
responsibility of the recipient of VA benefits to notify VA of 
all circumstances which will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his income 
or other circumstances which would affect his entitlement to 
receive, or the rate of, the benefit being paid.  See generally 
38 C.F.R. § 3.660.

Because the precise date of the B. N's death has been 
established, the law, at 38 U.S.C.A. § 5112 and 38 C.F.R. 
§§ 3.500 and 3.501, mandates that the dependent spouse be 
removed from the Veteran's compensation award effective the 
last day of the month in which the death occurred.  As the 
Veteran's first wife died in December 1997, the Board finds 
that the establishment of an effective date of January 1, 1998, 
for the removal of a spouse from a compensation award is 
appropriate and proper.

As it relates to the addition of S. as a dependent, the Board 
notes that the record reveals that the Veteran was married to 
S. on July [redacted], 2001.  VA was not made aware of the Veteran's 
marriage to S. until the Veteran filed his Status of Dependents 
Questionnaire form in July 2005, at which time it was noted 
that the Veteran had married S in July 2001.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original claim 
or a claim reopened after final disallowance will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).  Unless specifically provided, 
such determination is made on the basis of the facts found. 38 
C.F.R. § 3.400(a) (2008).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by law 
for the purpose shall be payable from the effective date of 
such rating; but only if proof of dependents is received within 
one year from the date of such rating action. 38 U.S.C.A. § 
5110(f) (West 2002 & Supp. 2008).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the date 
of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, or 
adoption.  38 U.S.C.A. § 5110(n) (West 2002 & Supp. 2008).

The enabling regulation provides with respect to the effective 
date for additional compensation or pension for dependents that 
the effective date will be the latest of the following dates: 
(1) date of claim; (2) date dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within 1 year of notification of such 
rating action; (4) date of commencement of veteran's award.  
38 C.F.R. § 3.401(b) (2008).

The regulation further defines the "date of claim" as the date 
of veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 1 
year of the event; otherwise, the date notice is received of 
the dependent's existence, if evidence is received within 1 
year of VA's request.  38 C.F.R. § 3.401(b) (2008).  In order 
to receive an additional payment for a spouse, sufficient proof 
of marriage is necessary. 38 C.F.R. §§ 3.204, 3.205 (2008).

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately following the month 
in which the award became effective.  38 C.F.R. § 3.31 (2008).

The Board acknowledges that the Veteran has been married since 
July 2001.  However, the Veteran did not submit evidence of 
dependency within one year of his marriage.  The necessary 
information to establish dependency was not received until July 
11, 2005.  Thus, payment of increased compensation based on the 
Veteran's dependent spouse, S. N., would be effective August 1, 
2005.  See 38 C.F.R. § 3.31 (2008).

The Board has considered the arguments set forth by the 
Veteran.  However, under the applicable laws and regulations, 
and given the facts of this case, there is no legal basis for 
assigning an effective date earlier than August 1, 2005.

The United States Court of Appeals for Veterans Claims held 
that "in a case . . . where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, supra.  
Accordingly, the Veteran's appeal is denied as a matter of law.


ORDER

The effective date of January 1, 1998, for the removal of the 
Veteran's dependent spouse B. N., from his compensation award 
was proper.

The effective date of August 1, 2005, for the addition of the 
Veteran's dependent spouse S. N., to his compensation award was 
proper.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


